Citation Nr: 0100271	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a reduction in the disability rating for residuals of 
lumbar injury from 40 percent to 20 percent disabling, 
effective September 1, 1999, was proper, including 
entitlement to restoration of a 40 percent rating.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from November 1990 to 
February 1991, with additional service with the Army National 
Guard, and an unverified period of active duty service from 
January 1989 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March and June 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A review of the medical evidence of record reveals that 
the veteran's residuals of lumbar injury has consistently 
been productive of complaints of pain, complaints of 
radiating pain, limitation of motion, tenderness, muscle 
spasm, a bulging disc, and some functional loss.

3.  The medical evidence of record does not reflect an actual 
improvement in the veteran's residuals of lumbar injury 
disability between the time of the assignment of a 40 percent 
rating, effective August 1997, and the reduction of the 
rating to 20 percent, effective September 1, 1999. 


CONCLUSION OF LAW

The reduction in the disability rating for residuals of 
lumbar injury from 40 percent to 20 percent disabling, 
effective September 1, 1999, was not proper, and a 
restoration of a 40 percent disability rating is granted.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.344, Part 4, including 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected residuals of lumbar injury from 40 percent to 20 
percent disabling.

A review of the history of this appeal is as follows.  In a 
November 1993 rating decision, the RO awarded the veteran 
service connection for residuals, lumbar injury, and assigned 
a 20 percent rating from February 1991.  That decision was 
based on evidence that the veteran had injured his back 
during service, which led to radicular symptoms and findings 
of mild degenerative joint disease.  The 20 percent rating 
remained in effect until a March 1998 rating decision, at 
which time the RO increased the rating to 40 percent, 
effective from August 1997.  

In March 1999, the RO proposed to reduce the rating for the 
veteran's lumbar disability from 40 percent to 20 percent.  
At that time, the veteran was notified of his right to submit 
additional evidence and of his right to a personal hearing.  
See 38 C.F.R. § 3.105(e) (2000).  The veteran disagreed with 
the proposed reduction, and in the meantime, additional VA 
treatment records were associated with the claims file.  
However, in a June 1999 rating decision, the RO reduced the 
veteran's residuals of lumbar injury evaluation from 40 
percent to 20 percent effective from September 1999.  As the 
RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e), regarding notice and opportunity to be heard, the 
remaining question is whether the reduction was proper 
pursuant to 38 C.F.R. § 3.344 (2000).

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied, such that 
there must be evidence of material improvement that is 
reasonably certain to be maintained, and if there is any 
doubt, the rating in effect will continue.  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.  The duration of a rating is measured 
from the effective date assigned that rating until the 
effective date of the actual reduction.  See Brown v. Brown, 
5 Vet. App. 413, 418 (1993). 

The United States Court of Appeals for Veterans Claims (known 
as United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held in Brown, that 
based on 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports a finding of improvement in the disability picture.  
Id., citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Board emphasizes that a rating reduction case focuses on 
the propriety of a rating reduction, and is not the same as 
an increased rating issue.  Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).  

The veteran's chronic lumbar strain disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
prescribes a 20 percent rating for lumbosacral strain 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board also points out that a 40 percent rating 
is assigned for severe limitation of motion of the lumbar 
spine; a 20 percent rating is assigned for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Moreover, under Diagnostic Code 5294, sacroiliac 
injury and weakness is evaluated as for lumbosacral strain 
under Diagnostic Code 5295.

The veteran contends, essentially, that his residuals of 
lumbar injury are not improving, and that the reduction of 
his disability rating from 40 percent to 20 percent was 
improper.  As such, he requests that the 40 percent rating be 
restored. 

At this point, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issue on appeal has been 
obtained.  Specifically, the RO has obtained all pertinent 
treatment records, has provided the veteran with a timely and 
comprehensive VA examination, and has afforded him with the 
opportunity to have a personal hearing.  Therefore, the VA 
has fulfilled its duty to assist the veteran in developing 
facts that are pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___(2000); (to be codified at 38 U.S.C.A. § 
5103A).

Reviewing the evidence of record, the Board notes that at the 
time a 40 percent rating was assigned, effective from August 
1997, the medical evidence reflected the following.  In a 
September 1997 VA examination, the veteran presented with 
complaints of low back pain that had gotten progressively 
worse since January of that same year.  He experienced pain 
in the low back, which would radiate down his right leg, into 
the heel.  He had been going to school, but missed a lot of 
class time due to his back disorder.  He also indicated that 
his back pain caused him to stop working for a lawn mower 
service.  He experienced pain sitting, standing, and walking.  
The veteran was in a wheelchair, and was "in obvious 
distress when he change[d] positions."  He could get out of 
the wheelchair very slowly and stand, but it was described as 
"obviously painful."  There was tenderness to palpation, 
and some mild spasm on the right paraspinous muscle.  The 
veteran had decreased sensation in the right leg, and motor 
revealed generalized weakness of the right leg, hip, knee, 
and ankle.  The examiner indicated that he did not assess for 
pain on active range of motion as the veteran had obvious 
severe pain with standing or even changing position.  The 
diagnosis was low back pain with leg radiation, and findings 
of a radiculopathy from a herniated disc.

Outpatient records from January 1998 show that the veteran 
suffered an acute exacerbation of low back pain when he 
slipped on ice and strained his back.  The veteran complained 
of constant pain with paresthesia into the right leg.  He 
wore a TENS unit for relief.  Objective findings included 
tenderness, spasms, decreased sensation, and decreased range 
of motion.  The following month, the veteran reported that 
his low back pain was improving.  The veteran limped, 
favoring the right leg, and performed good heel and toe 
walking.  Patellar and Achilles deep tendon reflexes were 
2+/4, and straight leg raising was to 30 degrees on the right 
and to 45 degrees on the left.  Pain was present with 
palpation of the low back and right hip.  A CT scan revealed 
a minimal central disc bulge at L5-S1.

VA outpatient treatment records dated in March 1998 indicate 
that the veteran was seen with chronic low back pain, 
described as daily chronic back pain with occasional right 
leg pain and numbness.  Upon examination, he exhibited 
decreased right patellar reflex of 1+ compared to the left at 
2+.  Achilles was grade I to II bilaterally and there was 
some decreased sensation of the right calf.  Testing caused 
breakaway weakness of the right ankle due to pain.  Straight 
leg raising on the right caused low back pain but no true 
radicular symptoms.  The right leg appeared to be short.  The 
veteran was assessed with chronic low back pain.  Later in 
the month, there was tenderness over the right low back but 
the pain appeared to be muscular in nature.  The veteran was 
given a right shoe lift, a cane for flare-ups, and an 
ultrasound treatment.  It was noted that the pain was 
improving and the veteran was taking less Tylenol with 
codeine.

In June 1998, the veteran presented with back pain that 
radiated down the right leg.  He was observed to have a 
guarded gait and lumbar spine tenderness.  The assessment was 
lumbosacral spondylosis exacerbation.  Another entry that 
month noted mild tenderness on palpation of the lumbosacral 
region, left sciatic groove pain, slightly decreased range of 
motion, and slightly decreased lower deep tendon reflexes.  
In August 1998, the veteran continued to use a TENS unit and 
reported an increase in back pain after pool therapy.  He 
presented with an exacerbation of back pain after moving a 
couch.  Upon examination, there was pain on palpation of the 
lumbosacral region and lower deep tendon reflexes were 
decreased.  Sensation was intact, straight leg raises were 
negative, and ankle reflexes were symmetrical and brisk.  The 
veteran could perform heel and toe walking.

During a VA examination in October 1998, the veteran reported 
that he used a TENS unit every day and that he ambulated with 
a cane.  The examiner observed that the veteran wore a lumbar 
back brace that appeared new.  His station was normal and 
gait was nonantalgic.  Cranial nerves II-XII were intact and 
symmetric and reflexes were 2/4 and symmetric at the biceps, 
triceps, patellar, and Achilles tendon.  Strength was 5/5 and 
symmetric around all major joints and pinprick sensation was 
intact and symmetric.  Some areas of the right foot had 
absent to diminished light touch sensation.  There was mild 
straightening of the lumbar spine with complaints of tender 
paralumbar muscles.  Percussion of dorsal spinous processes 
revealed extreme tenderness with guarding of lumbar dorsal 
spinous processes and lower thoracic dorsal spinous 
processes.

Range of motion was measured as flexion to 30 degrees, 
extension to 5 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 25 degrees, and rotation to 10 
degrees, with pain.  The examiner expressed concern that the 
veteran gave significantly poor effort during range of motion 
testing.  The veteran was diagnosed with degenerative disc 
disease at L5-S1 with a mild central bulge, and degenerative 
facet arthropathy, lumbar spine, at lumbosacral junction.  
The examiner commented that these were minimal abnormalities 
and suggested a field trial of the veteran.

Following the foregoing evidence, in a March 1999 rating 
decision, the RO proposed reducing the rating for the 
veteran's residuals of lumbar injury to 20 percent disabling.  

VA outpatient records from October 1998 show that the veteran 
was discharged from pool therapy.  It was noted that his 
attendance was poor.  He was observed to have significantly 
limited range of motion, passive and active, with pain.  In a 
June 1999 rating decision, the RO implemented the proposal to 
reduce the rating, and the veteran's disability rating for 
residuals of lumbar injury were reduced from 40 percent to 20 
percent, effective from September 1, 1999.  

The Board notes that records associated with the claims file 
following the September 1999 rating decision indicate that in 
May, June and July 1999, the veteran was readmitted to pool 
therapy and was compliant with treatment.  In May 1999, the 
veteran reported that he used his cane to get out of the 
bathtub and that his back pain now traveled to his neck.  He 
could not perform household chores due to an inability to 
stand for prolonged periods of time.  In June 1999, the 
veteran continued to have marked limitation of motion.  He 
reported that he could stand for only 10 to 13 minutes and 
that he could not wash dishes.

The Board has reviewed the veteran's medical history with 
respect to his service-connected residuals of lumbar injury, 
during the time period pertinent to this appeal, as 
summarized above.  See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 
421-421, citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  The Board concludes that the above-cited 
examinations were full and complete, in that they contained a 
review of the veteran's medical history, as well as current 
findings and opinions.  However, the Board is unable to find 
that evidence present at the time of the June 1999 rating 
reduction reflected an actual improvement in the veteran's 
residuals of lumbar injury, such that a rating reduction from 
40 percent to 20 percent was warranted.  

Specifically, the Board notes that the veteran's 
symptomatology from the time that a 40 percent rating was 
assigned, effective August 1997, and the time that the rating 
was reduced to 20 percent, effective September 1, 1999, has 
consistently included complaints of chronic pain, and 
radiating pain.  There have also been findings of limited 
motion, at times described as severe, and findings of muscle 
spasm, and some decreased sensation of the lower extremity.  
A CT scan revealed a central disc bulge at L5-S1, and there 
were often findings of tenderness to palpation.  The evidence 
did not reflect that the veteran continued use of a 
wheelchair, as compared to the September 1997 VA examination, 
but in the October 1998 VA examination the veteran was 
ambulating with a cane. 

The Board acknowledges the concern expressed by the VA 
examiner in the October 1998 examination that the veteran 
gave poor effort during range of motion testing.  The Board 
also acknowledges the examiner's comments that the findings 
were minimal.  However, the focus of this appeal is whether 
the evidence revealed an actual improvement in the veteran's 
disability picture from the time that the 40 percent rating 
was assigned, to the time that it was reduced.  The Board 
finds that the evidence as a whole does not reflect such a 
level of improvement.  The Board notes that the veteran's 
residuals of lumbar injury may indeed be improving, but based 
on the evidence of record, as discussed above, the Board is 
simply not convinced that the cited medical examinations 
disclose an actual change in disability such that a rating 
reduction was warranted.  See Brown, 5 Vet. App. 420, 421.  
While the veteran appeared to have at times presented with 
less severe symptoms, the Board finds that looking at the 
overall history of the veteran's disability during the 
pertinent time period noted above, that the veteran's back 
symptoms more closely approximated that for a 40 percent 
rating.  As such, the Board concludes that the preponderance 
of the evidence is against a finding of actual improvement in 
the veteran's residuals of lumbar disability, and a 
restoration of the 40 percent rating for residuals of lumbar 
injury is warranted.  


ORDER

The reduction of the disability rating for residuals of 
lumbar injury was not proper, and subject to the rules and 
regulations governing awards of disability benefits, a 40 
percent rating is restored.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
Board of Veterans' Appeals

 

